

117 HR 3189 IH: To require the Secretary of Homeland Security to submit a plan to establish travel corridors at land-based border ports of entry to facilitate cross-border travel at the northern border, and for other purposes.
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3189IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mrs. Fischbach (for herself, Mr. Katko, Mr. Emmer, and Mr. Stauber) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, Ways and Means, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Homeland Security to submit a plan to establish travel corridors at land-based border ports of entry to facilitate cross-border travel at the northern border, and for other purposes.1.Plan and implementation of such plan to establish travel corridors at land-based border ports of entry to facilitate cross-border travel at the northern border(a)Plan(1)In generalNot later than 30 days after the date of the enactment of this section, the Secretary, in consultation with appropriate interagency partners, shall submit to the appropriate congressional committees a plan to establish travel corridors at land-based border ports of entry to facilitate cross-border travel at the northern border.(2)NegotiationsIn preparing the plan required under subsection (a), the Secretary, in consultation with appropriate interagency partners, shall seek to enter into negotiations with the appropriate counterparts of the Government of Canada to establish—(A)travel corridors at land-based border ports of entry to facilitate cross-border travel at the northern border based on guidance from the Centers for Disease Control and Prevention and the Public Health Agency of Canada; and(B)requirements relating to the documentation needed for such cross-border travel.(b)ImplementationIf the Secretary and the Government of Canada enter into an agreement with respect to establishing travel corridors pursuant to subsection (a)(2), not later than 30 days after the date on which such agreement is signed, the Secretary shall implement the plan required under subsection (a)(1). (c)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs of the Senate.(2)SecretaryThe term Secretary means the Secretary of Homeland Security. 